DETAILED ACTION

Acknowledgments

The present application is being examined under the pre-AIA  first to invent provisions.
This action is in reply to the RCE, amendment, and response filed on 02/22/2021.
Claims 1-3, 11, and 18-20 have been amended.
Claims 1-20 are currently pending and have been examined.




















Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Response to Arguments

Applicant’s arguments received 02/22/2021 have been fully considered but they are not persuasive. With regard to the limitations of the independent claims, Applicant argues that the prior art of record does not teach the amended limitations.  The Examiner respectfully disagrees and points to LAMBERT paragraphs 0034, 0125, 0139, and 0173, wherein LAMBERT discloses using multiple devices to access DRM-controlled digital content on multiple authenticated devices.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


s 1-7, 10-15, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stefik et al. (USPGP 2005/0149450 A1) hereinafter STEFIK, in view of Ginter et al. (US 7,133,845 B1), hereinafter GINTER, and further in view of Lambert (USPGP 2004/0044779 A1), hereinafter LAMBERT.

Claim 1:
STEFIK as shown below discloses the following limitations:
a processing system including a processor; (see at least paragraph 0134)
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations comprising: (see at least paragraph 0134)
monitoring for distributable media content, wherein the media content is adapted for distribution to a plurality of different types of communication devices associated with a user according to content rights parameters; (see at least paragraph 0132, 0138; Figures 1, 2, 15, and 18 as well as associated and related text)
generating rights control data for each of the plurality of different types of communication devices based on the content rights parameters…; (see at least Figures 1, 2, 15, and 18 as well as associated and related text)
detecting an attempt to access the media content by a first communication device, wherein the first communication device is of a first type of communication device of the plurality of different types of communications devices; (see at least paragraphs 0143, 0209)
STEFIK does not specifically disclose transmitting the rights control data to the first communication device to control a presentation of the media content at the first communication device, wherein the content rights parameters are adapted to limit the presentation of the media content based on a location of the first communication device and the first type of communication device.  However, GINTER, in at least Column 46, lines 1-15, Column 317, line 65 to Column 318, line 24, Column 321, lines 32-61, does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of STEFIK with the technique of GINTER STEFIK: paragraph 0004).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, the limitation as claimed by the invention is merely an improvement over a base device, product, or method as taught by the references.  The prior art teaches a known technique that is applicable to the base device.  Those in the art would have recognized applying the known technique would have yielded an improvement and was predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of STEFIK/GINTER does not specifically disclose
wherein the rights control data specifies limiting presentation of the media content to a first type of communication device of the plurality of different types of communication devices responsive to a determination that display rights to the media content were purchased through a purchasing communication device, wherein the purchasing communication device is of the first type of communication device;
… and the first communication device is distinct from the purchasing communication device.
LAMBERT, however, in at least paragraphs 0034, 0120, 0125, 0139 and 0173 discloses using multiple devices to access DRM-controlled digital content on multiple authenticated devices.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of STEFIK/GINTER with the technique of LAMBERT because, “A fundamental issue facing the publishing and information industries as they consider electronic publishing is how to prevent the unauthorized and unaccounted distribution or usage of electronically published materials.  Electronically published materials are typically distributed in a digital form and recreated on a computer based system having the capability to recreate the materials.  Audio and video recordings, software, books and multimedia works are all being electronically published.  Companies in these industries receive royalties for each accounted for delivery of the materials, e.g. the sale of an audio CD at a retail outlet.  Any unaccounted distribution of a work results in an unpaid royalty (e.g. copying the audio recording CD to another digital medium.)”  (STEFIK: paragraph 0004).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, the limitation as claimed by the invention is merely an improvement over a base device, product, or method as taught by the references.  The prior art teaches a known technique that is applicable to the base device.  Those in the art would have recognized applying the known technique would have yielded an improvement and was predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 2:
The combination of STEFIK/GINTER/LAMBERT discloses the limitations as shown in the rejections above.  GINTER further discloses the monitoring comprises polling a plurality of media content sources communicating with the device via a network that includes a plurality of network elements.  See at least column 114, lines 50-57.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of STEFIK with the technique of GINTER because, “A fundamental issue facing the publishing and information industries as they consider electronic publishing is how to prevent the unauthorized and unaccounted distribution or usage of electronically published materials.  Electronically published materials are typically distributed in a STEFIK: paragraph 0004).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, the limitation as claimed by the invention is merely an improvement over a base device, product, or method as taught by the references.  The prior art teaches a known technique that is applicable to the base device.  Those in the art would have recognized applying the known technique would have yielded an improvement and was predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 3:
The combination of STEFIK/GINTER/LAMBERT discloses the limitations as shown in the rejections above.  GINTER further discloses:
the operations further comprise monitoring a dynamic nature of a network topology of the network, wherein monitoring the dynamic nature of the network topology comprises retrieving topology information from the plurality of network elements as the plurality of network elements go on-line and in anticipation of the plurality of network elements going off-line to produce a topology database; and 
accessing a topology database including topology information regarding the network, to obtain location information regarding the location of the first communication device. 
See at least column 226, line 54, and column 227, lines 10-26.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of STEFIK with the technique of GINTER because, “A fundamental issue facing STEFIK: paragraph 0004).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, the limitation as claimed by the invention is merely an improvement over a base device, product, or method as taught by the references.  The prior art teaches a known technique that is applicable to the base device.  Those in the art would have recognized applying the known technique would have yielded an improvement and was predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 4:
The combination of STEFIK/GINTER/LAMBERT discloses the limitations as shown in the rejections above.  GINTER further discloses the location information comprises local restrictions on the presentation of the media content.  See at least Column 46, lines 1-15, Column 317, line 65 to Column 318, line 24, Column 321, lines 32-61, does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of STEFIK with the technique of GINTER because, “A fundamental issue facing the publishing and information industries as they consider electronic publishing is how to prevent the unauthorized and unaccounted distribution or usage of electronically published materials.  Electronically published materials are typically distributed in a digital form and recreated on a computer based system having the capability to recreate the materials.  STEFIK: paragraph 0004).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, the limitation as claimed by the invention is merely an improvement over a base device, product, or method as taught by the references.  The prior art teaches a known technique that is applicable to the base device.  Those in the art would have recognized applying the known technique would have yielded an improvement and was predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 5:
The combination of STEFIK/GINTER/LAMBERT discloses the limitations as shown in the rejections above.  STEFIK further discloses the operations further comprise propagating the rights control data to the plurality of communication devices coupled to the network and associated with the user.  See at least paragraph 0132, 0138; Figures 1, 2, 15, and 18 as well as associated and related text.

Claim 6:
The combination of STEFIK/GINTER/LAMBERT discloses the limitations as shown in the rejections above.  STEFIK further discloses the operations further comprise adjusting the content rights parameters based on a purchase of the media content. See at least paragraph 0132, 0138; Figures 1, 2, 15, and 18 as well as associated and related text.

Claim 7:
The combination of STEFIK/GINTER/LAMBERT discloses the limitations as shown in the rejections above.  STEFIK further discloses the distribution of the media content to the first communication device is limited in accordance with a type of communication protocol utilized by the first communication device.  See at least paragraph 0041, 0127; Figure 19 as well as associated and related text.

Claim 10:
The combination of STEFIK/GINTER/LAMBERT discloses the limitations as shown in the rejections above.  GINTER further discloses the operations further comprise updating a user profile associated with the user.  See at least column 287, lines 29-49, column 293, line 39.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of STEFIK with the technique of GINTER because, “A fundamental issue facing the publishing and information industries as they consider electronic publishing is how to prevent the unauthorized and unaccounted distribution or usage of electronically published materials.  Electronically published materials are typically distributed in a digital form and recreated on a computer based system having the capability to recreate the materials.  Audio and video recordings, software, books and multimedia works are all being electronically published.  Companies in these industries receive royalties for each accounted for delivery of the materials, e.g. the sale of an audio CD at a retail outlet.  Any unaccounted distribution of a work results in an unpaid royalty (e.g. copying the audio recording CD to another digital medium.)”  (STEFIK: paragraph 0004).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, the limitation as claimed by the invention is merely an improvement over a base device, product, or method as taught by the references.  The prior art teaches a known technique that is applicable to the base device.  Those in the art would have recognized applying the known technique would have yielded an improvement and was predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).


Claims 11-15 and 18-20:
The combination of STEFIK/GINTER/LAMBERT discloses the limitations as shown in the rejections of the claims above.  The Examiner finds that remaining claims 11-15 and 18-20 are not patentably distinct from claims 1-7 and 10, because the inventions in the claims are directed to related, indistinct products.  The related inventions would be distinct if: (1) the inventions as claimed were either not capable of use together or could have a materially different design, mode of operation, function, or effect; (2) the inventions did not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed were not obvious variants.  See MPEP § 806.05(j). Furthermore, the inventions as claimed encompass overlapping subject matter and are obvious variants that do not produce any new, meaningful, synergetic result that would render the claims novel.  Therefore, for the sake of clarity, the Examiner has grouped the rejections of claims 1-7, 10-15, and 18-20 accordingly using the same references and citations as above.  

















s 8, 9, 16, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over STEFIK/GINTER/LAMBERT, and further in view of Russell et al. (USPGP 2002/0069420 A1), hereinafter RUSSELL.

Claims 8, 9, 16, and 17:
The combination of STEFIK/GINTER/LAMBERT discloses the limitations as shown in the rejections above.  RUSSELL further discloses:
the operations further comprise provisioning a content capability matrix with the content rights parameters.
the operations further comprise updating the content capability matrix based on new media content identified by the monitoring.
See at least paragraphs 0030 and 0042.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of STEFIK/GINTER/LAMBERT with the technique of RUSSELL because, “A fundamental issue facing the publishing and information industries as they consider electronic publishing is how to prevent the unauthorized and unaccounted distribution or usage of electronically published materials.  Electronically published materials are typically distributed in a digital form and recreated on a computer based system having the capability to recreate the materials.  Audio and video recordings, software, books and multimedia works are all being electronically published.  Companies in these industries receive royalties for each accounted for delivery of the materials, e.g. the sale of an audio CD at a retail outlet.  Any unaccounted distribution of a work results in an unpaid royalty (e.g. copying the audio recording CD to another digital medium.)”  (STEFIK: paragraph 0004).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, the limitation as claimed by the invention is merely an improvement over a base device, product, or method KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Digital Content Protection. HDCP Deciphered.  (July 2008).  Retrieved online 04/06/2021.
https://www.digital-cp.com/sites/default/files/resources/HDCP_deciphered_070808.pdf
“Audiovisual content, including movies and TV, is increasingly disseminated in digital form on the Web, as well as on physical media. As a result, content providers are using various content protection technologies to prevent unauthorized uses. High-bandwidth Digital Content Protection (HDCP) protects the last stage in the distribution process, encrypting content transmitted over digital interfaces from set-top boxes, DVD players, personal computers and game consoles, to display devices such as high definition TVs. The consumer electronics industry has rapidly adopted HDCP for the High-Definition Multimedia Interface (HDMI). Manufacturers wishing to sell or distribute HDCP products must obtain HDCP licenses from Digital Content Protection (DCP), LLC, and are responsible for implementing products that meet the requirements of the HDCP License Agreement, Specification, Compliance Rules and Robustness Rules (Exhibit 1). DCP recommends implementers utilize HDCP authorized test centers to assist in meeting these requirements. This white paper describes the role of HDCP, how it protects content, and its use in different consumer devices. It also discusses HDCP licensing and product interoperability testing, and briefly outlines future developments.”

Greenwald.  The Best Ways to Stream Your Media. (March 4, 2011).  Retrieved online 11/01/2018.
https://www.pcmag.com/article2/0,2817,2380533,00.asp






PARKS, M JAY et al. (JP 2004/040772 A). “To provide digital rights management (DRAM) encryption and data protection for contents on a device without interactive authentication. A device 62 renders contents on a medium by obtaining a table 64 from a medium 61, obtaining a device key (DK) of the device 62 and an index value of such DK, indexing into an entry of the table based upon the obtained index value, selecting an encrypted secret from the indexed-into entry, applying the obtained device key (DK) to the encrypted secret to expose the secret, and applying the exposed secret to render the contents.”





















James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688
                                                                                                                                                                                       james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)